It is a
pleasure for me to express on behalf of my delegation
warm congratulations on the outstanding election, of
the President to lead the sixtieth regular session of the
General Assembly of the United Nations. I see the
selection as a tribute to his excellent qualities as a
diplomat without equal and recognition of the tireless
commitment of Sweden to the noble causes of our
Organization. He may be sure that in the discharge of
his lofty mission, Senegal’s support is completely
understood.
Allow me to take this opportunity to say how
much we have appreciated the commitment and the
flair that his predecessor, my friend and brother, His
Excellency the Minister of State Jean Ping, discharged
his mandate at a decisive point in the existence of the
United Nations. Whatever the results of the
negotiations under way for a just and in-depth reform
of our Organization, our brother Jean Ping will have
given the most of himself, and we all owe him
gratitude and respect.
I should also like here to pay tribute to the
unfailing dedication to the causes of our Organization
displayed by His Excellency Mr. Kofi Annan, the
Secretary-General of the United Nations, a dedication
that was recently reflected in his excellent and timely
initiative to submit to Member States a substantial
number of proposals aimed at ensuring the rebirth of
the United Nations and making it possible to envisage
a new dawn for multilateralism.
This year’s general debate has been symbolic and
strategic in nature in that it is being held following the
High-level Plenary Meeting, which mobilized all of our
leaders and was an expression of the will of all of the
Member States to make the necessary adjustments for a
revitalization of the founding values of the United
Nations and for a better consideration of the aspiration
of all peoples.
This is a crucial meeting carrying as it does
within it the great hopes of the disadvantaged
populations of the world, victims of endemic
underdevelopment. The major results of this summit, in
my view, are an expression of the faith of the
international community in spirit and solidarity,
interdependence and international cooperation, the
raison d’être of the United Nations, at a time when our
societies are faced with an increasingly complex
international environment characterized by a
globalization that is still not being clearly defined.
Although there are signposts, the road before us
is still long, and so great is the lag behind of many
developing countries, particularly on the African
continent, in achieving the Millennium Development
13

Goals, that billions of men and women around the
world should be helped to free themselves from
difficulties and from exclusion and despair so they can
fully enjoy the dividends of peace and security.
This is why my delegation strongly hopes that
this act of faith will be translated into tangible actions
and into results that are palpable for all. This is
precisely what the Secretary-General invited us to
consider in highlighting in his report of last March the
indivisibility of the three pillars of development,
security and human rights.
Therefore, we must all act. For us, a developing
country, acting means implementing strategies that will
be beneficial for development, supported by clear-
sighted policies of good governance and the rule of law
including all sectors of society. And for the developed
countries this means scrupulously honouring the
commitments undertaken in terms of resolving the
question of debt, promoting a just and equitable trade
and improving the volume and quality of aid
mechanisms.
By the historic decisions that it is calling for, the
agenda established by the summit confirms eloquently
the firmness of the commitments of heads of State and
Government to focus on fighting for development,
whose ultimate goal is the harmonious integration of
developing countries in the globalization process.
However, the heavy interdependence of the world
economy and the demands for peace naturally call for a
real global partnership, which includes a sharing of
responsibilities and takes into account the specific
needs of developing countries.
Nevertheless, the desired increase in assistance to
developing countries is not a sufficient condition for
them to have lasting inclusion in the globalization
process. We also need to rationalize this assistance and
to improve the delivery mechanisms. Indeed, despite
the recent measures of debt cancellation for certain
African countries and the Heavily Indebted Poor
Countries Debt Initiative, the debt burden continues to
hamper any improvement in the economies of
developing countries, which now find themselves in
perpetual dependence on donors.
Clearly, Africa is falling further and further
behind the objectives of the Millennium Development
Goals and will continue to do so if its debt burden is
not drastically alleviated. Since the mechanisms
planned for bringing the continent out of debt have not
yet borne fruit, we should, apart from the partial
measures which we should welcome, envisage bolder
and more durable solutions.
Based on this concern, the African ministers of
finance met to discuss the strategy for debt reduction in
Africa in May of this year in Dakar, under the aegis of
the African Union. This was in preparation for a
conference during which the President of the Republic
of Senegal, His Excellency Abdoulaye Wade, proposed
to the African Union that it conduct an “x-ray” of
African debt.
The economic recovery of the developing
countries is all the more delayed in that they continue,
helplessly, to be buffeted by an unfair and unbalanced
world trade environment due to protectionist policies
and export subsidies which distort the whole idea of
competitiveness and divert trade from the objective of
development. This contributes to making producers in
the poor countries more vulnerable and explains the
high hopes that we place in the next World Trade
Organization Ministerial Conference in Hong Kong in
order to conclude the Doha cycle for development and
design a multilateral trade system that is non-
discriminatory and equitable for all. We welcome the
particular attention being given increasingly to dealing
with the specific needs of Africa in the international
development agenda.
Unfortunately, we cannot fail to deplore the fact
that, paradoxically, the New Partnership for Africa’s
Development (NEPAD), adopted by this Assembly,
continues to suffer from a deficit in implementation
due partly to internal inertia and to slow multilateral
support, particularly in terms of financial
disbursements.
I would like here once again to make a serious
appeal to States and to the agencies of the United
Nations system, including the Bretton Woods
institutions, to make concrete their commitments to
help Africa implement NEPAD — this ambitious
programme of development.
One of the priority sectors of this programme
remains that of information and communication
technology. In this respect I should like to welcome the
creation — following the first phase of the World
Summit on the Information Society — of a digital
solidarity fund. This Fund, a proposal of President
Wade, rapidly became an initiative of the African
Union and was adopted in March 2005 by the
14

international community in Geneva. It is aimed at
helping the countries of the South to bridge their
digital divide with the North and to promote
sustainable development. I should like here to repeat
Senegal’s invitation to States, local groups, heads of
companies and civil society to contribute in cash and in
kind to this fund.
The many initiatives to be taken in the next few
weeks and months should not let us lose sight of the
battle that we must wage at the worldwide, regional
and national levels to defeat pandemics of infectious
diseases such as HIV/AIDS, tuberculosis, malaria and
polio, which are decimating our populations. As
regards HIV/AIDS, the Government of Senegal, which
devotes more than one-tenth of its budget to health,
will continue through bold actions based on
information, education, awareness campaigns,
prevention and subsidies to fight pandemics tirelessly.
However, the encouraging results achieved by
several countries, including Senegal, which has
managed to keep the prevalence rate of HIV/AIDS at
one of the lowest levels in the continent, cannot be
consolidated without substantial and consistent support
from international partners. Allow me to remind the
General Assembly of the good news announced just a
few weeks ago of the prevalence rate in my country
falling from 1.7 per cent to 0.7 per cent.
I would also like to invite the international
community to support Africa in its fight against
drepanocytosis — otherwise known as sickle cell
anaemia — which has become a public health problem
in several countries. This disease, apart from the
suffering that it inflicts on the populations, is an
obstacle to development in that it makes sufferers
unable to work. For that reason the Summit of Heads
of State and Government of the African Union, held in
Sirte from 2 to 5 July, adopted a decision supporting
the inclusion of genetic drepanocytosis on the list of
priorities for public health. I would thus invite the
Assembly to join this battle against drepanocytosis.
Equally vital is the willingness of our external
partners to commit themselves with Africa to finding a
solution to the situation of its agriculture, which
continues to suffer from an environment that is
increasingly hostile to the flourishing of design
capacities and to transfers of technology central to
their development. This is the thrust of the initiative of
the Dakar Agricultural Forum, launched by President
Wade, the first meeting of which was held in February
2005 in Dakar on the topic “The world agricultural
divide: opening up prospects for agricultural areas in
development”.
This Forum was an opportunity for a productive
exchange of views and ideas among officials in the
sector, representatives of professional organizations,
non-governmental organizations, multinational
companies, scientists and academics from all
continents. The Forum considered the possibilities of
partnerships in order to reduce the agricultural divide
between North and South by using science and the
transfer of technology, and discussed successful
agricultural experiments submitted and presented at
Dakar by experts from several countries. By initiating
this project in Dakar, the Government of Senegal
sought to stimulate thought on an original concept of
development, taking into account the political,
technical and sociological constraints peculiar to the
countries of the South.
Another challenge that has a negative impact on
agriculture is desertification, which affects nearly one
third of the African continent. There was a meeting of
experts from more than 30 countries in Dakar from
26 to 29 July to discuss this problem. That meeting was
held on the initiative of President Wade, in accordance
with a mandate from his African peers, to consider
developing the Sahara and its boundaries in the Sahel.
As President Wade said, it is a question of “having a
good, hard look at the Sahara” and thinking about the
creation of a High Authority of the Sahara based on the
American model of the Tennessee Valley Authority,
which was a successful example of integrated
development.
We should like here to invite the international
community, which decided to proclaim 2006 as the
International Year of Deserts and Desertification, to
participate in this important work of constructing what
has been called by President Wade and his brother and
friend, President Olusegun Obasanjo, the “Great Green
Wall of Africa”, to slow the advance of the desert. As
President Wade has said, “Either the desert or the
human being — one will have to disappear.” We hope
that it will be the desert.
Certainly, the struggle to promote development
should go hand in hand with another fight, that for a
world where peace, security and the scrupulous respect
of human rights and individual freedoms reigns. This is
15

why my country fully supports the important
conclusions of the outcome document of the High-level
Plenary Meeting, relating in particular to the
revitalization of the work of the General Assembly, the
restructuring of the Security Council, the creation of a
Peacebuilding Commission and of a Human Rights
Council, and also the adoption of the fundamental
principle of the responsibility to protect.
From this rostrum, the President of Senegal, on
the question of the expansion of the Security Council,
recently made a strong appeal that, first, the historic
injustice done to Africa — the only region of the world
missing from the group of permanent members of the
Security Council — be redressed. Certainly, our
continent would like at the end of the process to
receive two permanent seats in the Council, two thirds
of whose agenda, unfortunately, is devoted to Africa.
However, the proposal of Senegal — a country that
defends the spirit of compromise with other interest
groups — to put Africa at the beginning and at the end
of the expansion of the Security Council, deserves the
attention of the entire international community.
There is no doubt that the full implementation of
the conclusions of the High-level Plenary Meeting will
make it possible for our Organization to connect better
to the realities of this new century. However, the fine
prospects that have been opened up by the Meeting
should not make us forget the serious impact of the
painful situations to which our world has been a
helpless observer for many years. I would just mention
three such situations: the disturbing deadlock in
negotiations in the area of disarmament, in particular
nuclear disarmament; terrorism; and the bogging down
and lack of headway in the peace process in the Middle
East.
It is not yet too late for the “argument of
power” — and nuclear power, which I have just set out
here — to yield to the “power of argument” of shared
peace, so that weapons of mass destruction — nuclear,
chemical or biological — can be definitively banned.
As regards terrorism, the recent attacks on
London and on Sharm el-Sheikh are painful reminders
of the persistence of an evil that can only be eliminated
through determined and decisive mobilization by the
international community. This response is all the more
timely since the terrorist hydra attacks the sanctity of
life, defies all reason and undermines the foundations
of the rights and freedoms of the individual. It is the
view of Senegal that, quite frankly, there is no cause
sufficiently just or sufficiently good to justify the use
of terrorism and the massacre of women, children and
innocent civilians.
Last but not least, the Middle East continues to
send us daily images of a seemingly endless tragedy
for the Palestinian people. We note the reluctance of
the occupying Power, Israel, to respect the spirit and
the letter of the road map, which has been seen in the
recent settlements established in “Greater Jerusalem”,
accompanied by destruction of houses belonging to
Palestinians and the refusal to give them authorization
to reunite their families. And we see it once again in
the Israeli plan to link East Jerusalem with the
settlement of Ma’aleh Adumim in the West Bank.
The international community must redouble its
efforts and vigilance to put an end to the harsh actions
against the Palestinians including the construction of
the separation wall and the settlements, and take
measures to enable both parties to work to conclude
rapidly a mutually advantageous peace.
In advocating justice, it seems inconceivable that
the Republic of China on Taiwan, with its 23 million
inhabitants and its impressive economic dynamism,
should be kept out of the United Nations.
Thus, we express the hope that, finally, peace will
reign in all regions of the world, particularly in Africa.
This is why we welcome the fact that countries such as
Guinea-Bissau, Sierra Leone, Liberia or Burundi,
despite conflict, are emerging from crisis and
embarking on the path to reconciliation and
reconstruction.
I would like to add just one last word on Guinea-
Bissau. For us, Guinea-Bissau has met its commitments
as regards the international community, proving its
maturity and its attachment and dedication to peace. It
is thus for the international community to accompany
this process now under way in Bissau. To that end, the
meeting of donors planned for November should be
held without conditions and should lead to substantial
material and financial support so as to help the people
of Guinea-Bissau continue to take charge of their
destiny.
I should like to conclude on this point and pay
warm tribute to Mr. Ekmeleddin Ihsanoglu, Secretary
General of the Organization of the Islamic Conference,
for his restructuring efforts to make the OIC a modern
16

and effective organization more capable of strengthening
cooperation within the Islamic Oumah and contributing
to the fight against underdevelopment.
In this noble fight, my country, Senegal, remains
more determined than ever to work with all of its
partners in order to bring about a fairer, more peaceful
and more prosperous world.